DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-8, 10-18 and 20 as filed 12/29/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Priority
The present application is a continuation-in-part U.S. Patent Application Serial No. 15/699,827 filed by the same inventors on 09/08/2017, which claims the benefit of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/699,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prior-filed Application No. 15/699,827, filed 09/08/2017 fails to provide adequate support for the “machine learning module” limitation as recited in independent claims 1 and 11, respectively. Accordingly, independent claims 1 and 11, as well as their respective dependent claims 2-8, 10, 12-18 and 20, are not entitled the priority benefit of Application No. 15/699,827 as each claim recites new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-8 and 10 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] identify a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receive pharmaceutical information entries for the identified patient […] using the identifying information; reconcile, […], differences in the received pharmaceutical information entries by: applying a first predetermined threshold to at least one field of each of the pharmaceutical information entries; applying a second predetermined threshold to the entireties of each of the pharmaceutical information entries that satisfy the first predetermined threshold; and excluding at least one of the pharmaceutical information entries if at least one of the first or second predetermined thresholds is not satisfied; and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generate a patient record […], including a unique identifier and the reconciled pharmaceutical information entries for the identified patient; receive at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and update the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient, wherein the machine learning module identifies the identified patient entries satisfying the predetermined thresholds using a difference operation between two identified patient entries being reconciled, wherein […] the identified patient entries satisfying the predetermined thresholds using a difference count or a difference percentage between two identified patient entries being reconciled.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components. That is, other than reciting “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” language, identifying a patient and receiving pharmaceutical entries for the identified patient, analyzing the differences in the pharmaceutical entries using thresholds using a difference operation between two entries and generating resulting entries based on the analysis, and generating and updating a patient recording including the generated resulting entries based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, generating patient data through a comparison analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-8 and 10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-18 and 20 are drawn to a computer-implemented method for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […] identifying, […], a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receiving, […], pharmaceutical information entries for an identified patient […] using the identifying information; reconciling, […], differences in the received pharmaceutical information entries by: applying a first predetermined threshold to at least one field of each of the pharmaceutical information entries; applying a second predetermined threshold to the entireties of each of the pharmaceutical information entries that satisfy the first predetermined threshold; and excluding at least one of the pharmaceutical information entries if at least one of the first or second predetermined thresholds is not satisfied; and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generating, […], a patient record in […], including a unique identifier and the reconciled entries for the identified patient; receiving, […], at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and updating, […], the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient, wherein […] the identified patient entries satisfying the predetermined thresholds using a difference operation between two identified patient entries being reconciled.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components. That is, other than reciting “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” language, identifying a patient and receiving pharmaceutical entries for the identified patient, analyzing the differences in the pharmaceutical entries using thresholds using a difference operation between two entries and generating resulting entries based on the analysis, and generating and updating a patient recording including the generated resulting entries based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, generating patient data through a comparison analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., ““a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-18 and 20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0332194 (hereinafter “D’Auria et al.”) in view of U.S. Patent Application Pub. No. 2012/0078664 A1 (hereinafter “Hasan et al.”) and U.S. Patent Application Pub. No. 2018/0121606 A1 (hereinafter “Allen et al.”). 
RE: Claim 1 (Currently Amended) D’Auria et al. teaches the claimed: 
1. A system for generating an electronic patient outcome record, the system including a server and a patient record database, the system comprising: a server including computer-executable instructions that when executed cause the server to: identify a patient, in response to a first request from a user via a first computing device over a […] network, the first request including identifying information for the identified patient ((D’Auria et al., [0006], [0017], [0059], [0065]) (receiving healthcare related information including financial, patient, and provider related information from at least one electronic source; receiving healthcare-related information may include receiving information related to patient treatment history and medical condition; system may include an application module suitable for being run on a server and/or a computing device; query engine is leveraged by the system when the user (or application) knows or is able to determine exactly what is being sought in the data. An example of when the query/statistics engine is used would be when a user performs a search to identify … patients … the user (or application) knew exactly the information being sought, and the query engine can return that critical information accordingly;));  ; 
receive pharmaceutical information entries for the identified patient from a plurality of pharmaceutical databases using the identifying information ((D’Auria et al., [0032], [0144]) (receiving healthcare-related information including financial, patient, and provider related information from a plurality of electronic sources; collecting data from one or more electronic sources wherein data may be from a non-healthcare or a healthcare sources … data computing may be directly or indirectly relevant to healthcare operations such as patients, healthcare providers, insurers, pharmaceuticals)); 
reconcile, via a machine learning module, differences in the received pharmaceutical information entries by:  applying a first predetermined threshold to at least one field of each of the pharmaceutical information entries; […] ((D’Auria et al., [0038], [0159]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; Output from machine learning algorithm which may include pairwise comparisons and/or comparisons between any combination of fields across all data sources or a subset thereof, may undergo transformation such that if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map)); 
receive and standardized drug information for the identified patient from one or more data repositories; and update the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient ((D’Auria, [0023], [0104], [0160], [0208]) (healthcare-related data may include at least one of electronic health records, such that any data that may be useful in making an assessment of health or other health related determination may be used; an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system; receiving healthcare-related information may including receiving information related to patient treatment history and medical condition));
wherein the machine learning module identifies the identified patient entries satisfying the predetermined thresholds using a difference count or a difference percentage between two identified patient entries being reconciled ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination; This confidence may be presented as a probability of the fields mapping, shown as a percentage bounded between O and 100)).
D’Auria et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
identify a patient, in response to a first request from a user via a first computing device over an encrypted network […]; generate a patient record in [[a]] the patient record database, including a unique identifier and the reconciled pharmaceutical information entries for the identified patient ((Hasan et al., [0033], [0499], [0503], [0504], [0583], [0603]) (generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers ("PBMs"), labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient; the personal health record database may include a master patient index field, the master patient index field allows for the assignment of a unique identifier that defines an entity, such as a patient; any data transmitted over the shared public infrastructure is preferably encrypted; the use of the master patient index allows data collected from various sources to be aggregated into a single record; information in a PHR may include genetic testing; populate a PHR with prescription information including determining the National Drug Code number and prescription number for identified medications)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Hasan et al., Abstract, [0016]). 
D’Auria et al. and Hasan et al. fail to explicitly teach, but Allen et al. teaches the claimed: 
applying a second predetermined threshold to the entireties of each of the pharmaceutical information entries that satisfy the first predetermined threshold; and excluding at least one of the pharmaceutical information entries if at least one of the first or second predetermined thresholds is not satisfied ((Allen et al., [0126], [0178], [0204]) (a weighted aggregation of the scores may be used and compared to a threshold to determine whether the medication should be removed; the weights applied to the various scores may be learned through machine learning processes; the evaluation of the validity of the duplicate medication may be used to generate a duplicate score may be based on whether or not the duplicate is valid or invalid; as such, the duplicate score may be combined with the other scores to generate a weighted aggregate of the scores which is then used to compare to one or more thresholds)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the scores and aggregated weighted scores compared to one or more thresholds for determining whether a medication should be reconciled and removed from a medication list of an aggregate patient record as taught by Allen et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. with the motivation of assisting and defining which medications should be reconciled and why, making it easier for the physicians to make decisions and see why a medicine should be stopped/removed from a patient's treatment regimen. (Allen et al., [0029]).
RE: Claim 2 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
2.The system of Claim 1, further comprising correlating, via the server, one or more fields of the identifying information from the first request with one or more fields of each of the plurality of pharmaceutical databases to identify whether they match ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; the mappings may reveal mapping cardinalities and matches between fields))
RE: Claim 3 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
3. The system of Claim 1, wherein the pharmaceutical information entries include fields or parameters associated with information related to the patient ((D’Auria et al., [0075) (containing similar information between EHRs automatically "clump together" when the intelligence module observes their frequency distributions. By computing the empirical similarity between disparate fields contained across multiple, disjoint systems, the intelligence module can effectively and semi-automatically infer relationships between a plurality of EHR data sources and how such sources, and the data and/or metadata they contain, may map to one another and/or to some reference standard)).
RE: Claim 4 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
4. The system of Claim 1, wherein the first request is an electronic prescription ((Hasan et al., [0507]) (personal health record data may be sourced and populated such as electronic tape or direct access to obtain data relating to prescriptions from a pharmacy benefits manager source)).   
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the method and system for reconciling medications in an aggregated patient records as taught by Allen et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 5 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
5. The system of Claim 4, wherein the electronic prescription can include fields or parameters related to specific attributes of the prescription, including a drug identifier, a dosage amount, or a dosage frequency ((Hasan et al., [0332]-[0336]) (medication profile information fields includes type medication, dose, frequency, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record including fields of medication type, dose, frequency, etc. as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the method and system for reconciling medications in an aggregated patient records as taught by Allen et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Hasan et al., Abstract, [0016]). 
RE: Claim 6 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
6. The system of Claim 1, wherein the patient record is a consolidated, reconciled database that is updated periodically, or whenever new data is available for a patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 7 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
7. The system of Claim 1, wherein the patient record is a consolidated, reconciled database that is updated whenever new data is available for the identified patient((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 8 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
8. The system of Claim 1, wherein the predetermined thresholds can be applied to the one or more fields of each of the identified patient entries, such that a certain tolerance can be attributed to the differences ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)). 
RE: Claim 10 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
10. The system of Claim 1, wherein if at least one of the received identified patient entries meets or exceeds at least one of the predetermined thresholds, the patient entry will be excluded from being reconciled with the other patient entries ((D’Auria et al., [0158], [0159]) (Some examples of transformations that may be used in any combination or not at all include transpositions, joins, deriving new computed values, encoding, translations, attribute selection, splitting fields, summarizations, aggregations, sorting, subsetting, filtering, decompositions, data cleansing, text mining, standardization, applying a function, and normalization; if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)).
RE: Claim 11 (Currently Amended) D’Auria et al. teaches the claimed:
11. A computer-implemented method for generating a portable, interoperable patient medical and pharmaceutical record, the computer-implemented method comprising: identifying, via a server, a patient, in response to a first request from a user via a first computing device over an […] network, the first request including identifying information for the identified patient; ((D’Auria et al., [0006], [0017], [0059], [0065]) (receiving healthcare related information including financial, patient, and provider related information from at least one electronic source; receiving healthcare-related information may include receiving information related to patient treatment history and medical condition; system may include an application module suitable for being run on a server and/or a computing device; query engine is leveraged by the system when the user (or application) knows or is able to determine exactly what is being sought in the data. An example of when the query/statistics engine is used would be when a user performs a search to identify … patients … the user (or application) knew exactly the information being sought, and the query engine can return that critical information accordingly;));  ; 
receiving, via the server, pharmaceutical information entries for an identified patient from a plurality of pharmaceutical databases using the identifying information ((D’Auria et al., [0032], [0144]) (receiving healthcare-related information including financial, patient, and provider related information from a plurality of electronic sources; collecting data from one or more electronic sources wherein data may be from a non-healthcare or a healthcare sources … data computing may be directly or indirectly relevant to healthcare operations such as patients, healthcare providers, insurers, pharmaceuticals)); 
reconciling, via a machine learning module, differences in the received pharmaceutical information entries by: applying a first predetermined threshold to at least one field of each of the pharmaceutical information entries; […]; generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; Output from machine learning algorithm which may include pairwise comparisons and/or comparisons between any combination of fields across all data sources or a subset thereof, may undergo transformation such that if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map)); 
receiving, via the server, and standardized drug information for the identified patient from one or more data repositories; and updating, via the server, the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient ((D’Auria, [0023], [0104], [0160], [0208]) (healthcare-related data may include at least one of electronic health records, such that any data that may be useful in making an assessment of health or other health related determination may be used; an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system; receiving healthcare-related information may including receiving information related to patient treatment history and medical condition));
wherein the machine learning module identifies the identified patient entries satisfying the predetermined thresholds using a difference count or a difference percentage between [[the]] two identified patient entries being reconciled ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination; This confidence may be presented as a probability of the fields mapping, shown as a percentage bounded between O and 100)).
D’Auria et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
identifying, via a server, a patient, in response to a first request from a user via a first computing device over an encrypted network […]; generating, via the server, a patient record in a patient record database, including a unique identifier and the reconciled entries for the identified patient ((Hasan et al., [0033], [0499], [0503], [0504], [0583], [0603]) (generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers ("PBMs"), labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient; the personal health record database may include a master patient index field, the master patient index field allows for the assignment of a unique identifier that defines an entity, such as a patient; any data transmitted over the shared public infrastructure is preferably encrypted; the use of the master patient index allows data collected from various sources to be aggregated into a single record; information in a PHR may include genetic testing; populate a PHR with prescription information including determining the National Drug Code number and prescription number for identified medications)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Hasan et al., Abstract, [0016]). 
D’Auria et al. and Hasan et al. fail to explicitly teach, but Allen et al. teaches the claimed: 
applying a second predetermined threshold to the entireties of each of the pharmaceutical information entries that satisfy the first predetermined threshold; and excluding at least one of the pharmaceutical information entries if at least one of the first or second predetermined thresholds is not satisfied ((Allen et al., [0126], [0178], [0204]) (a weighted aggregation of the scores may be used and compared to a threshold to determine whether the medication should be removed; the weights applied to the various scores may be learned through machine learning processes; the evaluation of the validity of the duplicate medication may be used to generate a duplicate score may be based on whether or not the duplicate is valid or invalid; as such, the duplicate score may be combined with the other scores to generate a weighted aggregate of the scores which is then used to compare to one or more thresholds)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the scores and aggregated weighted scores compared to one or more thresholds for determining whether a medication should be reconciled and removed from a medication list of an aggregate patient record as taught by Allen et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. with the motivation of assisting and defining which medications should be reconciled and why, making it easier for the physicians to make decisions and see why a medicine should be stopped/removed from a patient's treatment regimen. (Allen et al., [0029]).
RE: Claim 12 (Original) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
12. The computer-implemented method of Claim 11, further comprising correlating, via the server, one or more fields of the identifying information from the first request with one or more fields of each of the plurality of pharmaceutical databases to identify whether they match ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; the mappings may reveal mapping cardinalities and matches between fields)). 
RE: Claim 13 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
13. The computer-implemented method of Claim 11, wherein the pharmaceutical information entries include fields or parameters associated with information related to the patient ((D’Auria et al., [0075) (containing similar information between EHRs automatically "clump together" when the intelligence module observes their frequency distributions. By computing the empirical similarity between disparate fields contained across multiple, disjoint systems, the intelligence module can effectively and semi-automatically infer relationships between a plurality of EHR data sources and how such sources, and the data and/or metadata they contain, may map to one another and/or to some reference standard)).
RE: Claim 14 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
14. The computer-implemented method of Claim 11, wherein the first request is an electronic prescription ((Hasan et al., [0507]) (personal health record data may be sourced and populated such as electronic tape or direct access to obtain data relating to prescriptions from a pharmacy benefits manager source)).   
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the method and system for reconciling medications in an aggregated patient records as taught by Allen et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 15 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
15. The computer-implemented method of Claim 14, wherein the electronic prescription can include fields or parameters related to specific attributes of the prescription, including a drug identifier, a dosage amount, or a dosage frequency ((Hasan et al., [0332]-[0336]) (medication profile information fields includes type medication, dose, frequency, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record including fields of medication type, dose, frequency, etc. as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. and the method and system for reconciling medications in an aggregated patient records as taught by Allen et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 16 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
16. The computer-implemented method of Claim 11, wherein the patient record is a consolidated, reconciled database that is updated periodically, or whenever new data is available for a patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 17 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
17. The computer-implemented method of Claim 11, wherein the patient record is a consolidated, reconciled database that is updated whenever new data is available for the identified patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 18 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
18. The computer-implemented method of Claim 11, wherein the predetermined thresholds can be applied to the one or more fields of each of the identified patient entries, such that a certain tolerance can be attributed to the differences ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)).
RE: Claim 20 (Previously Presented) D’Auria et al., Hasan et al., and Allen et al. teach the claimed: 
20.The computer-implemented method of Claim 11, wherein if at least one of the received identified patient entries meets or exceeds at least one of the predetermined thresholds, the patient entry will be excluded from being reconciled with the other patient entries ((D’Auria et al., [0158], [0159]) (Some examples of transformations that may be used in any combination or not at all include transpositions, joins, deriving new computed values, encoding, translations, attribute selection, splitting fields, summarizations, aggregations, sorting, subsetting, filtering, decompositions, data cleansing, text mining, standardization, applying a function, and normalization; if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/29/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the Priority benefit of claims 1-8, 10-18 and 20, Applicant argues that the present application is entitled to the benefit of the earlier-filed applications 15/699,827 filed, 09/08/2017, which claims the benefit of PRO 62/393,365 filed 09/12/2016, Examiner respectfully disagrees.  
Regarding the 101 rejection of claims 1-8, 10-18 and 20, Applicant argues that claims 1-8, 10-18 and 20 are integrated into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception; and
Regarding the 103 rejection of claims 1-8, 10-18 and 20, Applicant argues that the combined disclosures of D’Auria and Hasan fail to disclose the currently amended limitations of independent claims 1 and 11 including the method steps of applying a first and second predetermined thresholds to one or more fields and entireties of pharmaceutical information entries and subsequently excluding those entries not satisfying the thresholds from reconciled pharmaceutical information entries.
In response to Applicant’s argument that (a) regarding the Priority benefit of claims 1-8, 10-18 and 20, that the present application is entitled to the benefit of the earlier-filed applications 15/699,827 filed, 09/08/2017, which claims the benefit of PRO 62/393,365 filed 09/12/2016, Examiner respectfully disagrees. 
Examiner respectfully submits that, in the instant examination process, the present application claims the benefit of prior-filed Application No. 15/699,827, filed on 09/08/2017, which claims the benefit of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016. Examiner respectfully submits that the present application from which the above prior-filed app recites new matter not previously disclosed in the above prior-filed applications. 
MPEP 211.01(b) recites: 
The term "continuity" is used to express the relationship of copendency of the same subject matter in two different applications naming the same inventor or at least one joint inventor in common. The later-filed application may be referred to as a continuing application when the prior application is not a provisional application. Continuing applications include divisional, continuation, and continuation-in-part applications. The statute is so worded that the prior application may disclose more than the later-filed application, or the later-filed application may disclose more than the prior application, and in either case the later-filed application is entitled to the benefit of the filing date of the prior application as to the common subject matter disclosed in compliance with 35 U.S.C. 112(a), except for the best mode requirement. 

Further, MPEP 211.05 recites: 

The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application. See MPEP § 201.06. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application. A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a)  in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a)  in order for the later-filed application to be entitled to the benefit of the earliest filing date.
​  
Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949) and cases cited therein. Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112  in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112  in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

In the instant application, the disclosure of the prior-filed applications, Application No. 15/699,827 and U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016, each fail to provide adequate support or enablement for the “a machine learning module” limitation recited in each of Independent claims 1 and 11. In view of MPEP 21101.01(b) and MPEP 211.05, the above prior-filed applications each fail to provide adequate support or enablement for the "a machine learning module" limitation recited in each of independent claims 1 and 11 and their corresponding dependent claims 2-8, 10, 12-18 and 20, respectively, such that the present claims are only entitled to the benefit of the filing date of the prior application as to the common subject matter disclosed in compliance with 35 U.S.C. 112(a).
Applicant argues that the prior-filed Application No. 15/699,827 provides “more than adequate support for limitations found in all claims 1-8, 10-18 and 20.” Examiner respectfully disagrees. Applicant points to at least paragraphs [0083]-[0084] and also [0013], [0025], [0045], [0047], [0051]. [0072]. [0068], and [00060] as disclosing each limitation of the claims. Examiner respectfully submits that none of the above cited paragraphs, nor the remaining entirety of prior-filed Application No. 15/699,827 discloses or suggests any description of “a machine learning module” to support reasonably conveying to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed limitation. 
Therefore, Examiner respectfully maintains that claims 1-8, 10-18 and 20 are not entitled to the claimed benefit of the above prior-filed applications. 
In response to Applicant’s argument that (b) regarding the 101 rejection, Applicant argues that the amended limitations of the independent claims recite the algorithms for satisfying these thresholds to provide the technical benefit of consolidating patient data into a single record, through the recitation of a server, a machine learning module, and a patient record database, and thus, the claims are tied to a practical application and recite significantly more than the abstract idea. Examiner respectfully disagrees. 
Applicant argues that the claims recite structural components that demonstrate similar integration into a practical application for transmitting notifications when medical records are updated as in Example 42 of the 2019 PEG. Examiner respectfully disagrees. Example 42 of the 2019 PEG recites a specific combination of additional elements that integrate the claim as a whole into a practical application by allowing remote users to share information in real-time in a standardized format regardless of the format in which the information was input by the user. The instant claims are distinguishable from Example 42. The instant claims recite additional elements, when viewed individually and in combination, at a high-level of generality for performing the steps of collecting, analyzing, and generating patient data applied to generic computer components. See MPEP 2106.05(f). 
Applicant particularly argues the that the claims amount to significantly more than the abstract idea through using the pharmaceutical information entries satisfying the predetermined thresholds utilizing the machine learning module. Examiner respectfully submits that the recitation of "a machine learning module,” in the context of the claims, is recited at a high-level in light of the present application specification, as the machine learning module in the claim is a previously defined algorithm that performs mere instructions for performing the analysis of the collected patient data. Mere instructions to apply the abstract idea using a generic computer component cannot provide an inventive concept. See Application Specification at Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). Examiner notes that the currently amended method steps performed by the machine learning module on the generic computer components recite comparing data to thresholds, and filtering the data based on the comparison analysis. These method steps merely recite applying data to an already predetermined algorithm utilizing generic computer components to perform the algorithm. As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application and further, fail to recite significantly more than the abstract idea.
Therefore, Examiner respectfully maintains the 101 rejection of claims 1-8, 10-18 and 20 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument that (c) regarding the 103 rejection of claims 1-8, 10-18 and 20, Examiner respectfully disagrees. 
First, Applicant argues that the prior art references fail to teach each limitation of the independent claims, including the receipt of clinical, genomic, laboratory, disease, and standardized drug information for the identified patients. Examiner respectfully submits new and amended citations and recitations in light of the currently amended claims. D’Auria et al. broadly discloses healthcare-related data may include at least one of electronic health records, such that any data that may be useful in making an assessment of health or other health related determination may be used. See D’Auria at [0023]. Examiner interprets this disclosure of D’Auria et al. as utilizing any data which may be included in an electronic health record, which may be clinical, genomic, laboratory, disease, and standardized drug information. Further, secondary reference Hasan et al. discloses patient health records comprising generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers ("PBMs"), labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient wherein information in a PHR may include genetic testing and populating a PHR with prescription information including determining the National Drug Code number and prescription number for identified medications. See Hasan et al., at [0033], [0583], [0603]. Accordingly, Examiner respectfully submits that each type of data as recited in the claims is disclosed by the cited prior art. 
Second, Applicant argues that the cited prior art fails to obviate the use of a machine learning module to generate medical rules about a patient’s health parameters using clinical, genomic, laboratory, disease, and standardized drug information, however, this limitation is not recited in the claims. The receipt of clinical, genomic, laboratory, disease, and standardized drug information and the updating of the patient record to include this information is performed in steps following and separately from the steps performed by the machine learning module. Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, Applicant further argues the cited art fails to teach generating general definitions based on a comprehensive profile of the patient, however, this limitation is not recited in the claims. Examiner respectfully submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, Applicant argues that Allen because Allen fails to render obvious applying a threshold to the pharmaceutical information and analyzing improvements of a patient’s health. Examiner respectfully submits that Allen discloses applying a threshold to pharmaceutical information as broadly claimed in the instant claims through a weighted aggregation of the scores may be used and compared to a threshold to determine whether the medication should be removed wherein the weights applied to the various scores may be learned through machine learning processes, wherein the evaluation of the validity of the duplicate medication may be used to generate a duplicate score may be based on whether or not the duplicate is valid or invalid, as such, the duplicate score may be combined with the other scores to generate a weighted aggregate of the scores which is then used to compare to one or more thresholds. See Allen at [0126], [0178], [0204]. 
Lastly, Applicant argues the combination of the cited art is non-obvious because no person of skill in the art would be motivated to utilize the machine learning model to classify patient data from Hasan with the statistical model to identify health records in D’Auria because a patient's adverse reaction to prescription drugs can follow from a seemingly infinite number of patient factors other than duplicative prescriptions. Examiner respectfully disagrees and submits that the cited reference of Hasan is merely relied upon for teaching limitations of identifying a patient over an encrypted network and including a unique identifier to a generated record with the motivation of communication to various sources and to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases. See Hasan et al., at Abstract, [0016]. 
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-8, 10-18 and 20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,262,112 B2 teaches a host system and method leveraging machine learning extrapolation from the comprehensive patient database for the purpose of determining exposure values for each of the expected medications (via, e.g., the medical records), the detected medications (via, e.g., analysis of assay results and patient metabolic characteristics), and associated exposure ranges (Col 13. Lines 54-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626